Mb. Justice Todd, Jr.,
dissenting:
In my opinion, the incident that took place in this case is more reprehensible and its acceptance as harmless error more serious than what occurred in People v. Saldaña, 66 P.R.R. 181, which led to our reversal of the judgment and the ordering of a new trial. It should be remembered that in People v. Saldaña the following occurred: “Sometime after the jury which heard the case had been deliberating, it informed the judge, through the bailiff, that it desired to return to the courtroom since it coidd not agree. Counsel for the defendant was present and he asked the judge to grant the request of the jury, but the judge confined himself to instructing the bailiff to inform the jury to continue deliberating. A half-hour later the jury rendered its verdict finding the defendant guilty of involuntary manslaughter .and recommended ‘the greatest mercy of the court in view of the attendant circumstances.’ Counsel for the defense requested that the verdict be set aside, because of what had happened when the jury reported that it could not agree, al*858leging tliat this brought about a verdict by compromise. The court denied the motion ...” (Italics ours.) And we held that “There should be no communication between the judge and the jury after the cause is submitted to their consideration, unless it be in open court and in the presence of the defendant and his counsel, or after having given them'an ample opportunity to he present.”
1 maintain that the incident in the present case deserves greater censure because the bailiff violated the provisions of § 267 of the Code of Criminal Procedure which prohibits “any person to spealc to or communicate with them, nor to do so himself, unless by order of the court, or to ask them whether they have agreed upon a verdict, . . .”. (Italics ours.) The bailiff in this case upon being called by the jury and informed that the model of the verdict which the court had given it when retiring to deliberate, had been spoiled, had no authority, without permission of the court granted in the courtroom and in the presence of the defendant and his counsel, to obtain a new model of verdict from the clerk and take it to the jury. Nor did the clerk have authority to prepare a new model, of his own account, and send it to the jury. Both actions were carried out without “the express order of the court” required by § 267, supra, and to accept that officers of the court may communicate with the jury in order to substitute an official document without requiring an order from the court, and without the intervention of the defendant is, in my opinion, to establish a precedent contrary to the express provision of the law. According to the decisions cited in the Saldana case, supra, the error is fatal “although the contents of the communication are not improper, since the defendant is deprived of his right to be present at all stages of the trial.” And before a verdict is rendered by the jury, any incident that takes place in the jury room requiring the intervention of the court constitutes a “stage” of the trial. Defendant is entitled to be present *859“. . . from the time the jury is impaneled until its discharge after rendering the verdict.” Shields v. United States, 273 U. S. 583.
As stated in State v. Wroth, 47 Pac. 106: “It is the lawful right of a party to have his cause tried in open court, with opportunity to be present and heard in respect to everything transacted. It is his right to be present and attended by counsel whenever it is found necessary or desirable for the court to communicate with the jury, and he is not required to depend upon the memory or sense of fairness of the judge as to what occurs between the judge and jury at any time or place ivhen he has no lawful right to be present. . . . ” (Italics ours.)
Similarly, in the ease at bar the defendant can not be required to depend on the memory or the sense of justice of the bailiff or the clerk as to what occurred between them and the jury at a time when defendant was not present. We should not forget that in the Saldana case, supra, the judge did not communicate direetly with the jury but through the bailiff and it was decided that this did not lessen the evil but rather increased it. In the case at bar the clerk and the bailiff had a new model of the verdict reach the jury which, according to the memory of the judge, was identical to the original one. The defendant is not bound either to depend on the memory of the judge or of the jury as to said facts. The defendant was entitled under the law that any change to be made in the official documents in possession of the jury should be made in open court and in his presence. In nrv opinion the presumption that the error committed was prejudicial was not overcome by the evidence.
To my judgment there is a contradiction in maintaining that the'conduct of the bailiff was, undoubtedly, improper and reprehensible and that he as well as the officers under his authority should limit their intervention with the jury to those acts or words specified in § 267, supra, and at the same time deciding that “what the marshal did in this case was *860for the convenience of the jury within the meaning of footnote 2, People v. Saldaña, supra, p. 181 ...”
In said footnote 2 we said that the rule with respect to the presumption of a prejudicial error in these cases “is not applicable to those communications foreign to the case which are required for the comfort of the- jury, such as those dealing with food and lodging for the jury ...” or “such as the inquiry by the bailiff to the jury whether it has reached an agreement . . .”. If what the bailiff did in this case was for the convenience of the jury within the scope of footnote 2, there is no reason to qualify such conduct as improper or reprehensible. I believe that the judgment should be rer versed and a new trial ordered.